Citation Nr: 0600432	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-00 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an effective date earlier than April 30, 
1991, for the grant of service connection for bilateral 
hearing loss.

2.	Entitlement to a rating in excess of 30 percent for a 
skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York.  In his July 
1998 substantive appeal, the veteran requested to testify at 
a hearing before a Veterans Law Judge, however, in an October 
2005 signed statement, the veteran said he longer wanted a 
hearing.  As such, the Board is of the opinion that all due 
process requirements were met regarding the veteran's hearing 
request.

The Board notes that in a September 2002 rating decision the 
RO denied the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD).  The veteran submitted 
a timely notice of disagreement and a statement of the case 
(SOC) was issued in March 2002.  However, in July 2003, the 
RO granted service connection for an anxiety disorder "also 
claimed as [PTSD]", that was granted a 70 percent disability 
evaluation in July 2004, when the RO granted the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU). 

The Board notes that in an April 1998 rating decision, the RO 
granted service connection for tinnitus, effective from April 
4, 1996.  In a July 1998 signed statement, the veteran raised 
a claim of an effective date earlier than April 4, 1996 for 
the award of service connection for tinnitus.  In September 
2002, the RO issued a SOC that addressed the veteran's claim.  
That same day, another SOC was issued that addressed his 
other claims, including service connection for a psychiatric 
disorder, secondary to service-connected bilateral hearing 
loss.  In October 2002, the veteran submitted a signed 
substantive appeal on which he requested that the RO review 
38 C.F.R. §§ 3.310 and 4.3 (2005).  The RO construed the 
veteran's statement as a notice of disagreement with his 
claim for service connection for a psychiatric disorder that 
was ultimately granted in July 2003.  However, the veteran 
did not submit a substantive appeal as to the matter of an 
effective date earlier than April 4, 1996 for the award of 
service connection for tinnitus.  As such, the Board will 
confine its consideration to the issues as set forth on the 
decision title page.

Finally, in a July 1998 signed statement, the veteran raised 
a claim of entitlement to an earlier effective date for the 
award of service connection for a skin disability.  The 
matter is referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.	A February 1965 Board decision denied the veteran's 
claim of entitlement to service connection for bilateral 
otitis media and hearing loss.

2.	On April 30, 1991, the veteran filed a request to reopen 
his claim of entitlement to service connection for 
bilateral hearing loss; the claim was denied by the RO 
in a February 1992 decision; the veteran perfected his 
appeal of the RO's determination and, in a February 1997 
decision, the Board granted the veteran's claim for 
service connection for bilateral hearing loss.

3.	In a May 1997 rating decision, the RO effectuated the 
Board's February 1997 decision, and granted service 
connection for bilateral hearing loss, effective from 
April 30, 1991.

4.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected skin disability is manifested by 
ulceration or extensive exfoliation or crusting, nor is 
there evidence that the service- connected skin 
disability covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, 
or that constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs was 
required during the past 12-month period.


CONCLUSIONS OF LAW

1.	The criteria for an effective date for service 
connection for bilateral hearing loss, prior to April 
30, 1991, have not been met.  38 U.S.C.A. §§ 5103-5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2005).

2.	 The schedular criteria for a rating in excess of 30 
percent for a skin disability have not been met.  38 
U.S.C.A. § 1155, 5100-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 7806 
(2002), effective prior to August 30, 2002; 38 C.F.R. § 
4.118, DC 7806 (2005), effective August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In March 2002 and April 2003 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the appellant was advised, by virtue of 
detailed December 1997 and August 2000 SOCs and July 1998, 
September 2002, and January, March and May 2005 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOCs and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
earlier effective date for the grant of service connection 
for bilateral hearing loss and an increased rating for a skin 
disability.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.





II.	Earlier Effective Date

The veteran has variously argued that 1953, or 1964 when he 
initially applied for service connection for bilateral 
hearing loss, is the more appropriate date for his award of 
service connection for bilateral hearing loss. 

The record reflects that the veteran's original claim for 
service connection and disability compensation for bilateral 
hearing loss was initially filed on June 18, 1964.  In 
connection with his claim, the RO reviewed the veteran's 
service medical records that indicate when examined for 
induction the veteran had a right ear drum healed perforation 
and, when examined for discharge, impaired right ear hearing 
was noted.  The RO also considered findings of a July 1964 VA 
examination report that included diagnoses of bilateral 
conductive hearing loss, right chronic otitis media, and left 
ear perforated tympanic membrane.  His claim for service 
connection for bilateral hearing loss was denied in an August 
1964 rating action when the RO determined that the veteran 
ear's condition existed prior to service and was not 
aggravated by service.  The veteran was notified of the RO's 
action and perfected an appeal as to the RO's decision.  In a 
February 1965 decision, the Board denied the veteran's claim 
for service connection for bilateral hearing loss and otitis 
media.

On April 30, 1991, the veteran submitted a new request to 
reopen his claim for service connection for bilateral hearing 
loss.  The veteran's claim for service connection for 
bilateral hearing loss was denied by the RO in a February 
1992 rating decision. The veteran was notified of the RO's 
action and of his appellate rights.  He did perfect an appeal 
of the RO's determination.  A significant amount of medical 
evidence and service verification documentation was obtained.  
This evidence includes VA medical records and examination 
reports reflecting a diagnosis of bilateral hearing loss 
related to service.  After reviewing all the evidence, the 
Board, in a February 1997 decision, found that new and 
material evidence was submitted to reopen the veteran's claim 
and granted service connection for bilateral hearing loss.  A 
May 1997 RO decision effectuated the Board's decision and 
awarded a compensable disability evaluation, effective from 
April 30, 1991.

In July 1997, the veteran submitted a written statement 
requesting an earlier effective date for the grant of service 
connection for bilateral hearing loss, 

At his July 1998 personal hearing at the RO, the veteran 
asserted that August 1964 was the more appropriate effective 
date for the award of his grant of service connection for 
bilateral hearing loss.  He argued that 1964 was the date he 
initially filed his claim for service connection for 
bilateral hearing loss. 

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection for 
bilateral hearing loss was based upon a claim filed within 
the first year after he left service in 1953.  Moreover, the 
present appeal arose from the RO's actions with regard to the 
veteran's reopened claim for service connection for bilateral 
hearing loss, filed in 1991, with respect to which, after 
service connection was granted (and a 40 percent rating was 
eventually assigned), he sought an earlier effective date.  
Thus, the exception for claims filed shortly after service is 
not for application in the instant case.

One additional regulation, specific to this type of case, is 
for application.  The veteran's 1991 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of April 30, 
1991 is the earliest effective date assignable for service 
connection for bilateral hearing loss, as a matter of law.  
The date of receipt of the veteran's original claim seeking 
service connection for this disorder was more than one year 
after his separation from service in 1953.  Accordingly, the 
applicable regulation dictates that the effective date is the 
later of the date of receipt of the reopened claim, or the 
date entitlement arose.

Here, the veteran claimed service connection for bilateral 
hearing loss in June 1964, and his claim was denied by the RO 
in August 1964.  The veteran perfected an appeal as to the 
RO's action and, in a February 1965 decision, the Board 
denied the veteran's claim for service connection for 
bilateral hearing loss.  He next sought to have the claim for 
service connection reopened, filing a request on April 30, 
1991 and, after reviewing additional evidence, the RO denied 
the veteran's claim in the February 1992 rating decision.   

The veteran perfected an appeal as to the RO's February 1992 
determination.  After securing considerable new evidence, 
from both military and medical sources, the Board granted 
service connection, and the RO effectuated that decision, 
granting service connection, effective from April 30, 1991, 
the date of receipt of the reopened claim.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect 
that "a claim must be filed in order for any type of benefit 
to be paid." 

Although the veteran contends that service connection should 
be granted from 1953, or from June 1964, when he filed an 
initial claim for service connection for bilateral hearing 
loss, there was no objective medical evidence on file 
indicating that the veteran's claim disabilities were 
incurred or aggravated in service.  Moreover, in August 1965, 
the Board denied the veteran's claim for service connection 
for bilateral hearing loss.  That action is final and it was 
the veteran's April 1991 reopened claim that ultimately led 
to the February 1997 Board decision and May 1997 rating 
action, in which service connection was granted, effective 
from April 30, 1991.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for bilateral hearing loss any earlier 
than that which has been currently assigned, i.e., April 30, 
1991.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.





III.	Increased Rating

A. Factual Background

The record reflects that, in March 1995, the RO granted the 
veteran's claim for service connection for a skin disability, 
and awarded a 10 percent disability evaluation for chronic 
tinea pedis, cruris, and mannum, with onychomycosis.  In 
October 1995, the RO awarded a 30 percent disability 
evaluation under Diagnostic Code 7806.

In April 1998, the RO received the veteran's current claim 
for an increased rating for his service-connected skin 
disability.  VA and non-VA medical records and examination 
reports, dated from 1991 to 2005, are associated with the 
claims file.

A May 1998 VA examination report indicates that the veteran 
had fungus since 1953 that worsened in summer and was treated 
with topical creams.  He complained of itching.  On 
examination, it was noted his fingernails and toenails were 
dystrophic with erythematous scaly plaques on the inner 
thighs.  The diagnosis was onychomycosis with tinea cruris 
and dermatitis on the thighs.

During his July 1998 personal hearing at the RO, the veteran 
testified that he treated his service-connected skin 
disability with prescribed topical ointment and did not take 
oral medication for it.  He said his feet, toes, legs, and 
hands were affected.

An April 2002 VA examination report reflects that the 
veteran's service-connected skin disorder began in 1953 when 
he noted a chronic scaling erythematous and pruritic rash 
that involved his hands, groin, feet, and left lower leg. 
Lotrimin was prescribed for treatment of the rash.  He 
currently complained of constant pruritus, and occasional 
pain with symptoms that worsened in the summer.  On 
examination, it was noted that the veteran had a large 
scaling erythematous plaque with a sharply demarcated border 
in the groin and left lower leg.  He also had scaling 
slightly erythematous patches along the soles of his feet had 
palms, with extensive onychomycosis.  There was no 
ulceration, exfoliation or crusting and no associated 
systemic or nervous manifestations.  The diagnosis was 
bilateral tinea manus, bilateral tinea pedis, tinea cruris, 
onychomycosis and eczema.

A January 2004 VA examination report indicates that the 
veteran was treated since 1953 when he developed a pruritic 
rash on his hands and upper and lower extremities that was 
scaly since that time with intermittent exacerbation in hot 
weather.  He was currently treated with Lotrimin twice a day, 
Clotrimazole, and topical cream twice a day, with no side 
effects.  The veteran complained of pruritus and occasional 
lower extremity pain.  His symptoms were worse in summer with 
no weight loss or fever.

On examination, it was noted that the veteran had a large 
scaly erythematosa plaque with a sharp border of the left 
lower extremity.  He also had hyperpigmented, mildly scaling 
lesions in the groin area, and thickened with debris in the 
toenails and the nail of the left hand, and scaling of the 
palms.  There was no scarring or disfigurement, acne or 
chloracne, no scarring alopecia areata and no hyperhydrosis.  
The veteran denied ever having a scraping or biopsy.  The 
diagnoses were eczema bilateral tinea manus, tinea pedis, 
tinea crucus, and onychomycosis of the toenails and nails the 
left hand.  In a March 2005 Addendum included in an 
electronic message to a RO representative, the VA examiner 
reported that 20 to 40 percent of the veteran's body was 
affected by the service-connected skin disability and that 
neither steroids nor immunosuppressive drugs were required.

In his written statement received in November 2005, the 
veteran reported that his feet, thighs, hands and nails were 
affected by his service-connected skin disability. 

B. Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected leg and skin disabilities, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability. 38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected skin disability is currently 
evaluated as 30 percent disabling under Diagnostic Code (DC) 
7806. 

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In the September 2002 and January 2005 SSOCs, the RO 
considered the veteran's claim under the new regulations.  
The veteran was afforded an opportunity to comment on the 
RO's action, and did not choose to do so.  Accordingly, there 
is no prejudice to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to August 30, 
2002, eczema was evaluated as 10 percent disabling when 
manifested by exfoliation, exudation, or itching, if on an 
exposed surface or extensive area; as 30 percent disabling 
when manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement; and as 50 percent disabling 
when manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when the 
disorder was exceptionally repugnant.  38 C.F.R. § 4.118, DC 
7806 (2002), effective prior to August 30, 2002.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective August 30, 2002, DC 
7806 was amended. Under the revised criteria, dermatitis or 
eczema is rated as disfigurement on the head, face or neck or 
scars, depending upon the predominant disability.  A 30 
percent rating is assigned for dermatitis or eczema covering 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806, effective August 30, 
2002.  A 60 percent rating is assigned for dermatitis or 
eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Id.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck, or that he has disability from scars. 
Therefore, the RO has appropriately considered the veteran's 
service-connected skin disability under Diagnostic Code 7806 
for ratings of dermatitis.

The Board is of the opinion that, upon review of the 
competent and probative medical evidence of record, the 
objective medical findings do not demonstrate evidence of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or an exceptionally repugnant 
disorder such as would warrant a 50 percent rating under 
Diagnostic Code 7806, as in effect prior to August 30, 2002.  
In fact, in April 2002, the VA examiner expressly stated that 
there was no ulceration, exfoliation or crusting and no 
associated systemic or nervous manifestations related to the 
veteran's skin disability.

A review of the evidence under the current criteria shows 
that the objective medical findings do not demonstrate that 
the veteran's service-connected skin disability covers more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected.  In fact, in March 2005, the VA 
physician who examined the veteran in January 2004 expressly 
stated that only 20 to 40 percent of the veteran's body was 
affected by the skin disability.  While the VA reports show 
that he has received ongoing medical care for his service-
connected skin disability, treatment included topical 
steroids, but constant or near-constant systemic therapy 
during the past 12-month period for his skin disabilities was 
not demonstrated.  In March 2005, the VA examiner also stated 
that steroids and immunosuppressive medication was not 
needed.  Therefore, there is no basis to warrant a 60 percent 
rating under DC 7806, as in effect from August 30, 2002.

The objective medical evidence preponderates against a 
finding that the veteran's service-connected skin disability 
warrants a rating in excess of the currently assigned 30 
percent.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b) (old and new version).

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his service-connected skin disability.  
Nor has he asserted an inability to work due to the disorder.  
In sum, there is no indication in the record of such an 
unusual disability picture that application of regular 
schedular standards is impractical, especially in the absence 
of any allegation of marked interference with employment.  To 
the extent that all the veteran's service-connected 
disabilities affect his ability to obtain and maintain 
substantially gainful employment, a TDIU was granted, 
effective from May 2003.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An effective date earlier than April 30, 1991 for the grant 
of service connection for bilateral hearing loss is denied.

A rating in excess of 30 percent for a skin disability is 
denied.

	                        
____________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


